Citation Nr: 0008644	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  He died on March [redacted], 1995.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from March 1945 to 
March 1946.

2.  Service connection was established during his lifetime 
for residuals of rheumatic fever with cardiac and joints 
symptoms, rated noncompensably disabling since October 1946.  
An examination conducted in October 1946 disclosed that the 
rheumatic fever was inactive.

3.  The veteran died in March 1995, at the age of 76, due to 
aspiration pneumonia.  Renal failure was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to aspiration 
pneumonia, renal failure, or any other medical condition 
treated during his final hospitalization at the St. Mary's 
Medical Center in February-March 1995.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including any medical infirmities he 
suffered as a result of treatment during his World War II-era 
military service.

6.  The veteran was honorably discharged from service in 
March 1946, but he did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The initial step in adjudication of claims and appeals is to 
determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant contends that the veteran's service-connected 
residuals of rheumatic fever with cardiac and joint symptoms 
may have contributed to the cause of his death.  The veteran 
expired on March [redacted], 1995; he was 76 years old.  The immediate 
cause of death, as noted on the Certificate of Death dated 
April 12, 1995, was aspiration pneumonia, noted to have had 
it's onset approximately three weeks prior to his death.  
Renal failure was noted as the other significant condition 
contributing to death but not resulting in the underlying 
case.  The Certificate of Death indicated that the veteran 
died at the St. Mary's Medical Center in Knoxville, 
Tennessee.  Terminal hospitalization reports obtained from 
that facility indicated that the diagnoses established at the 
time of the veteran's death were aspiration pneumonia with 
respiratory failure and ARDS (adult respiratory distress 
syndrome); renal failure; exposure of keratopathy; atrial 
fibrillation; chronic obstructive pulmonary disease (COPD); 
abdominal wall hernia; resection of a non small cell lung 
carcinoma; and history of esophageal carcinoma, status post 
chemo-radiotherapy.  Consultation reports prepared during his 
final hospitalization at St. Mary's identified the veteran's 
rheumatic fever with heart murmur by history only.  The 
appellant notified the RO in September 1997 that no autopsy 
was performed.

As alluded to above, service connection was in effect during 
the veteran's lifetime only for residuals of rheumatic fever 
with cardiac and joint symptoms, rated noncompensably 
disabling since October 1946.  An examination conducted by a 
Robert F. Patterson, M.D., in October 1946 disclosed that the 
veteran's acute bout of rheumatic fever treated in service 
was at that time already "old" and "inactive."  He also 
diagnosed the veteran with bilateral flat feet.  No 
additional treatment for the rheumatic fever condition is 
shown by the balance of the evidence of record.  The 
veteran's service medical records are entirely negative for 
any of the disorders cited above in the St. Mary's Medical 
Center terminal hospital reports.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veteran's 
death well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill well-grounded-claim requirements for 
veterans benefits).  As detailed above, there is no competent 
medical evidence of record which supports an etiological 
relationship between any condition the veteran was treated 
for in service and the subsequent development of pneumonia, 
renal failure or any other medical condition noted at death.  
Moreover, as the medical evidence of record does not reflect 
any in-service complaints, treatment, manifestations or 
diagnosis of any condition noted in the St. Mary's Medical 
Center records cited above, or an etiological relationship 
between the cause of the veteran's death and his service-
connected rheumatic fever disability, service connection 
would not be warranted for these conditions.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.310 (1999).

In summary, no medical evidence of record links the 
conditions that caused the veteran's death to any event or 
etiology of service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided, medical evidence already of record supports 
claim on the nexus question).

The Board has compassionately considered the appellant's 
contentions and statements on appeal; however, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veteran's death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion as 
was requested by the representative in the Written Brief 
Presentation of December 1999.  38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
detailed above, it is shown by the record that the veteran 
died of aspiration pneumonia with renal failure as a 
contributory cause many years after service and neither 
condition was shown to have been treated or diagnosed until 
many years after service.  Moreover, there is no medical 
evidence which suggests that the conditions which caused his 
death are related in any manner to his service-connected 
rheumatic fever disability, which as noted above, was 
inactive soon after service discharge with no evidence 
showing recurrence of the condition in the years thereafter.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.

II.  Basic Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny basic eligibility for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in March 1946, but he 
did not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



- 9 -




